         Case 1:15-cr-00219-RJS Document 185 Filed 09/10/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 10, 2021

By ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

                       Re:   United States v. Noel Cuello, et al.,
                             15 Cr. 219 (RJS)

Dear Judge Sullivan:

       The Government respectfully writes to request a one business day extension, from today
to Monday, September 13, of the date by which the Government shall file its response to the
Court’s order of September 2, 2021 in the above-captioned matter requesting information
regarding forfeiture and restitution with respect to defendant Arismendy Cuello and co-
defendants.

        Since receiving the Court’s order, the Government has been working diligently,
principally through the Financial Litigation Unit of the Civil Division of the United States
Attorney’s Office, to (a) compile information and (b) ensure that any appropriate steps that may
be taken in the short-term are taken. That effort has resulted in, among other things, the
transmission by the Financial Litigation Unit of a stipulation, requested to be so ordered by the
Court, on September 7, 2021, a copy of which is enclosed. 1 However, the Government is still
waiting on certain information from the Probation Office, which it hopes to receive in the next
day or two, and intends to confer further with the Financial Litigation Unit, so as to be in a




1
     As indicated in the cover letter enclosing the stipulation, the proposed stipulation was
transmitted to the Court by email to NYSP_Judgments@nysp.uscourts.gov, the email address
listed    in    Rule      1(D)   of     the    Court’s     individual  rules    (available   at
https://www.nysd.uscourts.gov/sites/default/files/practice_documents/RJS%20Sullivan%20Indiv
idual%20Practices%20-%20Judge%20Richard%20J.%20Sullivan.pdf).             The Government has
since realized that this email address appears to be at an email domain of the Probation Office
(nysp.uscourts.gov), not the District Court (nysd.uscourts.gov), and thus may be listed
incorrectly.
         Case 1:15-cr-00219-RJS Document 185 Filed 09/10/21 Page 2 of 2

Hon. Richard J. Sullivan
September 10, 2021
Page 2

position to provide the most complete report, as of the present, to the Court regarding all
defendants. Accordingly, the Government requests a one business day extension for its response
to the Court’s order.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                           By:     s/ Daniel C. Richenthal
                                                   Daniel C. Richenthal
                                                   Assistant United States Attorney
                                                   (212) 637-2109

cc:    (by ECF)

       Counsel of Record



                    The government's request for an extension of time in which to file
                    its response to the Court's order of September 2, 2021 is granted.
                    The government shall file LWVUHVSRQVHE\0RQGD\6HSWHPEHU
                    



                           9/10/2021
